Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 08/08/2022.  Claims 1-11 of which claims 1, 10 and 11 are independent, were pending in this application and have been considered below.
(i) Claim 2 is currently amended
(ii) No claims are cancelled
(iii) No claims are newly added
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 08/08/2022, with respect to the rejection of claims 2-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Allowable Subject Matter
4.         Claims 1-11 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1, 10 and 11, the prior art of record, specifically Hirofumi Sasaki et al., "Experiment on Over-100-Gbps Wireless Transmission with OAM-MIMO Multiplexing System in 28-GHz Band", 2018 IEEE Global10 Communicacations Conference (GLOBECON), December 2018 (see IDS) teaches  a communication system in which signals multiplexed by using a plurality of radio waves of different OAM modes are transmitted between a transmission apparatus that is provided with a transmission antenna including a plurality of antenna elements and a reception apparatus that is provided with a reception antenna including a plurality of antenna 
elements.
Masashi Hirabe et al., "40m of OAM mode and Polarization Multiplexing in E-band" on IEEE Global Communications Conference (GLOBECON 2019, December 2019.(see IDS) teaches 40 m Transmission of OAM mode and Polarization Multiplexing in E-band.
Kamiya (US 20180019835)(see IDS) discloses  a MIMO demodulating apparatus includes: a phase difference corrector that compensates for a phase shift by utilizing the phase difference between received signals to output phase corrected signals;
Sasaki (US 20100290552)(see IDS) discloses a wireless communication system that uses microwaves or millimeter waves, and more particularly to a wireless communication system, a receiving apparatus, a transmitting apparatus, a wireless communication method, a receiving method, and a transmitting method for higher capacity transmission within a limited band.
However, none of the prior arts cited alone or in combination provides the motivation to teach the signal estimation apparatus comprising a controller, the controller being configured to: classify a plurality of reception signal components that are included in the reception signal and that are received by the plurality of reception antenna elements, respectively, and a 15plurality of transmission signal components that are included in the transmission signal and that are transmitted by the plurality of transmission antenna elements, respectively, into a plurality of signal groups in accordance with a degree of a correlation between the reception signal component and the transmission signal component, on the basis of system information that includes antenna information relating to the transmission antenna and the reception antenna, a 20distance information relating to a transmission distance between the transmission antenna and the reception antenna, a carrier wave information relating to carrier wave used by the communication system and processing information relating to a signal processing performed by the transmission apparatus and a reception processing performed by the reception apparatus; set, for each signal group, a parameter that specifies a detail of a signal estimation 25method to be either one of a learned value that is learnable by a learning operation and a fixed value that is independent from the learning operation; and estimate, for each signal group, an estimation signal that is an estimated value of the transmission signal from the reception signal by using the signal estimation method that is specified by the set parameter as recited in claim 1, 10 and 11.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 12, 2022